DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final office action on the merits on patent application 15/689466, attorney docket AA9202-US 111079-238653.A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered.  Application is assigned an effective filing date of 5/21/2018 based on application filing date, and applicant is Intel corporation. In his submission, applicant has amended claim 1. Claims 1-10, 21 and 23-26 are pending. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
Applicant correctly argues in his submission of 12/16/2021 argues that the art of record Banna  does not teach the transparent metal oxide in contact with the core of the plurality of the micro LEDs, so the previous rejection is withdrawn and a new rejection based on Banna is presented in view of Kim is presented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Banna et al. (U.S. 2017/0358562) in view of Romer et al. (U.S. 2017/0037308) and further in view of Kim (U.S. 2008/0157057).

As for claim 1,
Banna teaches in figure 5F a micro light emitting diode pixel structure, comprising: 
a substrate (431) having a plurality of conductive interconnect structures (457/455) in a first dielectric layer thereon (452/456/301 [0050]); 
a plurality of micro light emitting diode devices (522, the LEDs are nanowire MQW LEDs so are micro-scale), in a second dielectric layer (515 [0106]) above the first dielectric layer, each of the plurality of micro light emitting diode devices comprising a core and a shell (LED is a MQW fin or nanowire, with a well serving as a core , and barrier and other layers deposited by SEG, MBE or MOCV, a coating process, which serve as a shell, shown as the layers of 422 in figure 4a see [0033-36]).  
and individual ones of the plurality of micro light emitting diode devices electrically coupled to a corresponding one of the plurality of conductive interconnect structures (through 537 and 536, it is inherent in a multi-color display [0015] that the LEDs are individually addressable because it provides a display that has a variable color output required for video or computer graphics), 
the plurality of micro light emitting diode devices including a second blue micro light emitting diode device, and a green micro light emitting diode device (RGB [0028]); 
a transparent conducting oxide layer (537) disposed on an uppermost surface of the plurality of micro light emitting diode devices and on the second dielectric layer (shown in figure 5A). 
Banna does not teach a first blue micro light emitting diode device, or a phosphor layer on the transparent conducting oxide layer at a location vertically aligned with the first blue micro light emitting diode device but not at a location vertically aligned with the second blue micro light emitting diode device.
However, Romer teaches a blue LED vertically aligned with a phosphor layer to convert the output to a red wavelength ([0006]).
It would have been obvious to one skilled in the art at the effective filing date of this application to substitute the blue LED and blue to red conversion phosphor for the red LED of Banna because blue LEDs use less power so would reduce the display power consumption. (Romer [0003]). One skilled in the art would have combined these elements with a reasonable expectation of success.
Banna does not teach that the transparent conducting oxide layer is in contact with the core of each of the plurality of micro light emitting diode devices.  
However, Kim teaches in figures 6 and 7, the transparent conducting oxide layer (60) in contact with the core (at opening in shell, 30) of each of the plurality of micro light emitting diode devices  (37). 
It would have been obvious to one skilled in the art at the effective filing date of this application to add the connection of Kim to the device of Banna so that the electrode could be in ohmic contact with the core.. (Kim [0068]).
One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 2,
Banna in view of Romer and Kim makes obvious the micro light emitting diode pixel structure of claim 1, and in the suggested combination, Banna teaches that the substrate is a silicon substrate [0023] comprising metal oxide semiconductor devices ([0056]) or thin film transistor devices coupled to the plurality of conductive interconnect structures (shown connected through vias 455).

As for claim 7,
Banna in view of Romer and Kim makes obvious the micro light emitting diode pixel structure of claim 1, and the suggested combination teaches that the plurality of micro light emitting diode devices does not include a red micro light emitting diode device (it is replaced by a blue LED of Romer in the suggested combination), and wherein the phosphor layer is a red phosphor layer (the phosphor converts blue to red, Romer [0006]).

As for claim 9,
Banna in view of Romer and Kim  makes obvious the micro light emitting diode pixel structure of claim 1, and in the combination, Banna teaches that the transparent conducting oxide layer is an indium tin oxide layer. ([0046]).

As for claim 10,
Banna in view of Romer and Kim makes obvious the micro light emitting diode pixel structure of claim 1, and Banna teaches that the plurality of micro light emitting diode devices is a plurality of GaN nanowire-based micro light emitting diode devices ([0078,0091]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Banna in view of Romer and Kimi in further view of Kinomoto et al. (U.S. 2010/0140641).

As for claim 3,
Banna in view of Romer and Kim makes obvious the micro light emitting diode pixel structure of claim 1, and in the combination, Romer teaches that the phosphor layer comprises phosphors (3,4 in figure 1) in a matrix (6), but does not teach that the phosphor layer comprises InGaN-based phosphors. 
However, Kinomoto teaches using a red phosphor particle comprised of InGaN ([0026]).
It would have been obvious to one skilled in the art at the effective filing date of this application to substitute the phosphor of Kinomoto into the device of Banna because an InGaN phosphor has an absorption spectrum that is easier to control. [0108]. One skilled in the art would have combined these elements with a reasonable expectation of success.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Banna in view of Romer and Kim  and Kinomoto in further view of Wu et al. (U.S. 2006/0055316).

As for claim 6,
Banna in view of Romer and Kim and Kinomoto makes obvious the micro light emitting diode pixel structure of claim 3, but does not teach that the matrix is a photoresist matrix.
However, Wu teaches using photoresist as a matrix material for a phosphor layer. Wu [0131].
It would have been obvious to one skilled in the art at the effective filing date of this application to use a photoresist to suspend the phosphor particles to reduce the cost of patterning the layers.  Wu [0006, 0131]. One skilled in the art would have combined these elements with a reasonable expectation of success.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Banna in view of Romer and Kim in further view of Kalem (U.S. 2008/0191218).

As for claim 8,
Banna in view of Romer and Kim makes obvious the micro light emitting diode pixel structure of claim 1, but the combination does not teach that the first and second dielectric layers are low-k dielectric layers.
However, Kalem teaches using a low-k dielectric for interconnect layers. Kalem, [0013]
It would have been obvious to one skilled in the art at the effective filing date of
this application to use a low-k dielectric because it decreases parasitic capacitance between metal lines. Kalem [0013]. One skilled in the art would have combined these elements with a reasonable expectation of success

Allowable Subject Matter
Claims 4, 5, 21, 24, 25 and 26 are allowed.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or make obvious a phosphor particle that comprises a GaN core and an InGaN shell as recited in claims 4 and 21.
Claims 5 and 21-24 depend from allowed claims and carry the same novel features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/Examiner, Art Unit 2893